Citation Nr: 1414645	
Decision Date: 04/03/14    Archive Date: 04/11/14

DOCKET NO.  08-16 878	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for a right hip disorder.  


REPRESENTATION

Appellant represented by:  The American Legion 	


ATTORNEY FOR THE BOARD

Willie Spruill, Associate Counsel







INTRODUCTION

The Veteran served on active duty from February 2003 to July 2004.  This matter comes properly before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office in Detroit, Michigan (RO).

In February 2007, the Veteran submitted a claim of entitlement to service connection for a left hip disorder, which was denied by a rating decision in November 2007.  However, on an October 2007 VA examination, the Veteran denied having any left hip problems.  Instead, he reported right hip numbness. Further, in March 2012 and November 2013, the Veteran, through his representative, listed the issue of entitlement to service connection for a right hip disability in written brief presentations.  Accordingly, the Veteran's February 2007 claim herein will be addressed as captioned above.

The issue of entitlement to service connection for a right hip disorder is remanded to the RO via the Appeals Management Center in Washington, DC.


REMAND

In April 2012, the Board remanded the Veteran's claim for entitlement to service connection for a right hip disorder to the RO for additional development and consideration.  However, a review of the claims file reflects that the RO has failed to comply with all of the remand directives contained in the April 2012 Board remand.  RO compliance with remand directives is not optional or discretionary and the Board errs as a matter of law when it fails to ensure remand compliance.  Stegall v. West, 11 Vet. App. 268 (1998).

In its April 2012 remand, the Board instructed the RO to provide the Veteran with a VA examination addressing the etiology of his right hip disorder.  While the claims file shows that the RO notified him that the VA Medical Center would contact him to schedule an examination, and that an examination was subsequently scheduled, the claims file does not contain evidence showing that the Veteran was ever notified of the VA examination, which was specifically requested by the Board in its April 2012 remand.  Thus, the Veteran must be provided with a new VA examination to determine the etiology of his right hip disorder.  Notice of the examination must be sent to the Veteran at his last known address, and a copy of the notice must be associated with the claims file.  If the Veteran fails to report for the examination, the RO must ensure that this information is documented in the claims file.  

Accordingly, the case is remanded for the following actions:

1. The RO must ascertain and confirm the Veteran's mailing address in order to facilitate the development requested herein.  All attempts in this regard must be documented for the record and the Veteran's current address must be confirmed in both the record and the VA database.

2. Thereafter, the Veteran must be afforded the appropriate VA examination to determine whether any current right hip disorder found is related to his military service.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished.  The claims file and all electronic records must be made available to the examiner, and the examiner must specify in the examination report that these records have been reviewed.  The examiner must specify the dates encompassed by the electronic records that were reviewed.  Based on the clinical examination, a review of the evidence of record, and with consideration of the Veteran's statements, the examiner must state whether any diagnosed right hip disorder is related to the Veteran's active duty service, to include his reports of right hip pain and numbness diagnosed as right hip flexor tendinitis as noted in the July, September, and November 2003 service treatment reports.  The examiner must also state whether any diagnosed right hip disorder is due to or aggravated by any 
service-connected disorder.  

A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  The report prepared must be typed.

3. The RO must notify the Veteran that it is his responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2013).  In the event that the Veteran does not report for the aforementioned examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

4. After the development requested has been completed, the RO must review the medical report to ensure that it is in complete compliance with the directives of this Remand.  If the report is deficient in any manner, the RO must implement corrective procedures at once.  

5. Once the above actions have been completed, and any additional development deemed necessary, the RO must re-adjudicate the Veteran's claim on appeal, taking into consideration all relevant evidence associated with the Veteran's claims file since the July 2013 supplemental statement of the case.  If the benefit remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


